     Case 3:20-cv-00274-MMD-WGC Document 10 Filed 10/08/20 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                ***

6     CHARLES MAKI,                                    Case No. 3:20-cv-00274-MMD-WGC

7                                  Petitioner,                         ORDER
             v.
8

9     RENEE BAKER,

10                               Respondent.

11

12          This is a closed habeas corpus action under 28 U.S.C. § 2254. On August 5, 2020,

13   the Court dismissed this action for two reasons. First, Petitioner, Charles Maki, did not pay

14   the filing fee. Second, and more important, Maki did not obtain authorization from the Ninth

15   Circuit to file a second or successive habeas corpus petition. (ECF No. 5.) Maki has filed

16   a motion for reconsideration. (ECF No. 8.) Maki also has filed a notice that he sent the

17   filing fee to the Court on September 2, 2020, almost a month after the Court dismissed the

18   action. (ECF No. 9.) Maki’s motion for reconsideration is not persuasive, and the Court

19   denies it.

20          In his motion for reconsideration, Maki repeats the arguments that he made in his

21   motion to show cause (ECF No. 4). The Court already has rejected those arguments, and

22   Maki gives the Court no reason to change that determination. To the extent that Maki is

23   arguing that he is actually innocent, the Court repeats what it stated in its earlier order.

24   Under 28 U.S.C. § 2244(b), Maki needs to make that argument with the Ninth Circuit in an

25   application to file a second or successive petition.

26          Maki’s notice that he sent the filing fee to the Court does not affect the dismissal of

27   the action. First, the Court also dismissed the action because the Ninth Circuit has not

28   authorized a second or successive petition, and that has not changed. Second, Maki sent
     Case 3:20-cv-00274-MMD-WGC Document 10 Filed 10/08/20 Page 2 of 2


1    the filing fee to the Court after the Court dismissed the action, and he does not explain

2    why.

3           Reasonable jurists would not find the Court’s determinations to be debatable or

4    wrong, and the Court will not issue a certificate of appealability.

5           It therefore is ordered that Petitioner’s motion for reconsideration (ECF No. 8) is

6    denied.

7           It further is ordered that a certificate of appealability will not issue.

8           DATED THIS 8th day of October 2020.

9

10

11                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
